Title: From James Madison to John Armstrong, 14 March 1809
From: Madison, James
To: Armstrong, John


Letter not found. 14 March 1809. Offered for sale in Charles Hamilton Catalogue No. 80 (5 Sept. 1974), item 275, which describes the one-page letter as a request that Armstrong obtain French permission to import merino sheep, noting that the letter reads in part: “The value of this breed to our Country is now generally understood, and acquisitions of specimens are acceptable services to the public, as well as an advantage to the Importer. In this consideration alone you will find a sufficient motive to use your interposition.”
